£07) Re Be Fate Sep 051 Document 1 Filed on 05/09/19 in TXSD Page 1 of 2

United States District Court ae
SOUTHERN DISTRICT OF TEXAS MAY ~ 9 2019
McALLEN DIVISION

  
   

Ravicl J. Bradley, Clark

 

UNITED STATES OF AMERICA

Vv. CRIMINAL COMPLAINT
Antonio Zavala-Zavala PRINCIPAL Case Number:
: YOB: 1991
Mexico M-1 9-1 051-M

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about May 7, 2019 in Starr County, in
the Southern District of Texas defendants(s) did,

(Track Statutory Language of Offense)

knowingly bring to the United States, aliens, namely Audelina Perez-Perez and Julio Randolfo Orantes-
Campos, both citizens of Guatemala, along with six (6) other undocumented aliens, for a total of eight (8),
knowing that said persons were aliens, at a place other than as designated by the Secretary of Homeland
Security; from a location near Escobares, Texas to another location near Escobares, Texas.

in violation of Title 8 United States Code, Section(s) 1324(a)}(1}{A)(i) FELONY
I further state that I am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the
following facts:

On May 7, 2019, National Guard soldiers observed a raft with multiple subjects cross into the United States in
an area that is commonly used for human smuggling. An Agent responded and observed a Ford Expedition
stop on the road, near the location where the raft was seen. The Agent then observed a male subject, later
identified as Antonio Zavala-Zavala a citizen and national of Mexico, emerge from the brush, approach and
make contact with the vehicle, and instruct multiple subjects to board the vehicle.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: [X\ves LJ No

Aypord Wy
ao

  

 

 

 

Date City and State

Peter E. Ormsby _ U. S. Magistrate Judge [EE Joe SF

Name and Title of Judicial Officer Signature of Judicial Officer /

Gerardo Montalvo Senior Patrol Agent
Sworn to beforéme and subscribed in my presence, Printed Name of Complainant
May 9, 2019 Z. S/ a4 —_at McAllen, Texas

 
case 719-0 RED BEATER BIR FIRE EGU 8 2

SOUTHERN DISTRICT OF TEXAS

United States District Court

McALLEN, TEXAS Southam Divi oases
ATTACHMENT TO CRIMINAL COMPLAINT: MAY - 9 2019.
M-19-1015-M Oavici J. Bradley, Clerk
RE: Juan Carlos Gonzalez
CONTINUATION:

The Agent identified himself as a Border Patrol Agent and attempted to apprehend Zavala, who failed to
comply and resisted arrest. As the Agent was attempting to affect the arrest, he observed the other subjects
board the Expedition, which subsequently drove off. Zavala broke away from the Agent and attempted to
abscond but was arrested shortly thereafter by a Texas Game Warden. Simultaneously, a Starr county
deputy encountered the vehicle and observed multiple subjects exit the vehicle and run into a wooded area.
Agents searched the area and apprehended eight subjects hiding in the brush near the bailout location.

All subjects were determined to be illegally present in the United States and were transported to the Border
Patrol Station for processing.

PRINCIPAL STATEMENT:

Antonio Zavala-Zavala was advised of his Miranda Rights and agreed to provide a sworn statement without
an attorney.

Zavala, a citizen of Mexico, claims he made his smuggling arrangements for a fee of $5,000 (USD). Zavala
claims that two rafters crossed him into the United States and that he was given instructions to run north
and board a vehicle. Zavala stated that a Border Patrol Agent tried to arrest him but he wanted to get away.
Zavala stated that the Agent gave him commands to stop and to get on the ground, but he refused to
comply. Zavala stated that after having a physical struggle with the Agent, he ran away but was
immediately arrested by someone else.

MATERIAL WITNESS STATEMENTS:

Audelina Perez-Perez and Julio Randolfo Orantes-Campos were read their Miranda Rights and agreed to
provide a sworn statement without an attorney.

Orantes, a citizen of Guatemala, stated his father made his smuggling arrangements for a total of 80,000
Guatemalan Quetzals. Orantes stated he was crossed into the United States by two rafters. Once in the
United States, Orantes stated that one of the rafters walked north, instructed the group to follow him, and

gave the group hand gestures (indicating to follow). Orantes stated he saw the rafter make contact with a
vehicle and the driver instructed them to board the vehicle.

Orantes identified Antonio Zavala-Zavala, through an official CBP photo lineup, as the rafter that instructed
them to follow him.

Perez, a citizen of Guatemala, stated her smuggling arrangements were made for a fee of 30,000
Guatemalan Quetzals. Perez stated that a guide told her that he was going to guide them so she followed
him. Perez and her group were then crossed into the United States on a raft. Once in the United States,
Perez stated the guide instructed them to follow him. Perez stated she followed the guide north and boarded
a vehicle.

Perez identified Antonio Zavala-Zavala, through an official CBP photo lineup, as the guide.

Page 2
